

115 HR 6648 IH: Rewarding American Investments to Support Employees Act of 2018
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6648IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Ruiz (for himself, Mr. Beyer, Mrs. Watson Coleman, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an employer credit for increasing wages.
	
 1.Short titleThis Act may be cited as the Rewarding American Investments to Support Employees Act of 2018 or as the RAISE Act of 2018. 2.Employer wage credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					45T.Employer wage credit
 (a)In generalFor purposes of section 38, the employer wage credit determined under this section with respect to any employer for any taxable year is an amount equal to 10 percent of the excess (if any) of—
 (1)the aggregate amount of wages paid or incurred to specified employees during the calendar year which ends with or within such taxable year, over
 (2)the aggregate amount of wages paid or incurred to specified employees during the calendar year immediately preceding the calendar year described in paragraph (1).
							(b)Limitations
 (1)In generalThe amount of the credit determined under subsection (a) with respect to any employer for any taxable year shall not exceed $500,000.
 (2)Limitation on increase which may be taken into account with respect to each employeeThe amount of wages taken into account under subsection (a)(1) with respect to any employee shall not exceed the sum of $25,000 plus the amount of wages taken into account under subsection (a)(2) with respect to such employee.
 (c)Specified employeesFor purposes of this section, the term specified employee means any employee who— (1)was employed continuously in one or more trades or businesses of the employer during both calendar years described in subsection (a), and
 (2)earned wages not in excess of $75,000 during the calendar year described in subsection (a)(2). (d)Other definitions and special rulesFor purposes of this section—
 (1)WagesThe term wages has the meaning given such term by section 3306(b) (determined without regard to any dollar limitation contained in such section). Such term shall not include any amount taken into account in determining any other credit allowed under this subpart.
 (2)Predecessor and successorAny reference in this paragraph to an employer shall include a reference to any predecessor of, or successor to, such employer.
 (3)Aggregation ruleAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one employer.
							(4)Inflation adjustment
 (A)In generalIn the case of a taxable year beginning after 2018, the $500,000 and $75,000 amounts in subsections (b) and (c) shall each be increased by an amount equal—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under subparagraph (B) for the calendar year in which the taxable year begins.
 (B)Cost-of-living adjustmentFor purposes of this paragraph, the cost-of-living adjustment for any calendar year is the percentage (if any) by which—
 (i)the CPI for the preceding calendar year, exceeds (ii)the CPI for calendar year 2017.
 (C)CPI for any calendar yearFor purposes of this paragraph, the CPI for any calendar year shall be determined as provided in section 1(f)(4).
 (D)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.
 (5)Election to have credit not applyA taxpayer may elect to have this section not apply for any taxable year. Rules similar to the rules of paragraphs (2) and (3) of section 51(j) shall apply for purposes of this paragraph..
 (b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by inserting after paragraph (37) the following new paragraph:  (38)the employer wage credit determined under section 45T..
 (c)Denial of double benefit with deductionsSection 280C(a) of such Code is amended by inserting 45T(a), after 45S(a),. (d)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following item:
				
					
						Sec. 45T. Employer wage credit..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 